DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  the term “vibration inducting factor” has an apparent typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a motor control module” in claim 1; and “an AI module” in claim 1, disclosed as being an “artificial neural network.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/554,362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and conflicting claims are directed to substantially the same subject matter with only minor differences in language or minor obvious differences.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a motor control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not appear to disclose any corresponding structure for the limitation “a motor control module.”  Instead, the specification only appears to disclose the various functions the motor control module can perform (paragraphs 130-132).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 2, and 9 recite the limitations "the laundry” and “a current laundry distribution state.”  There is insufficient antecedent basis for these limitations in the claims.  It is unclear if the laundry refers to the previously recited “processing object.”
Regarding claim 1, the phrase “a vibration sensor . . . configured to output a factor of a current vibration result for sensing a vibration value of the tub” is not understood.  It is unclear what it means for the factor of a current vibration to be for sensing a vibration value of the tub 
Regarding claim 1, the phrase “a motor control module configured to control a current drum RPM to reflect a request RPM” is not understood.  It is unclear what it means to reflect the request RPM.  It is unclear if this means that the current drum RPM is set equal to a request RPM, is based on the request RPM, or something else entirely.  Similarly, the phrase “a processor configured to perform a dry-spin cycle . . . by compensating the request RPM by reflecting the compensating variable” is not understood.  It is unclear what it means to compensate by reflecting a variable.  It is unclear if this means that the request RPM is set equal to the compensating variable, is based on the compensating variable, or something else entirely.
Claims 2-5 recite the limitation "the preset control logic."  There is insufficient antecedent basis for this limitation in the claims.  Furthermore, regarding claims 2-5, the limitations directed to the preset control logic are not understood because it is unclear if these should be interpreted as intended use/methods, functional, or programmed actions in a controller.
Claim 2 recites the limitation "a main-spinning RPM" in line 3.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this is the same as the previously recited “main-spinning RPM.”
Claim 3 recites “the preset control logic is configured to perform only RPM maintenance or rise upon starting the drum rotation unless the compensating variable is applied and pause unless the compensating variable is applied.  Further regarding claim 3, it is unclear what condition causes the “and pause the drum after the main-spin” to occur.  It is unclear what steps must occur.
Regarding claim 4, it is unclear if the logic is being restarted or if the logic controls a restart of the dry-spin cycle.  It is also unclear what it means to re-perform the preset control logic since claim 2 is not understood, and since claim 4 partially defines the control logic as pausing the drum.  It is unclear what steps must occur.
Regarding claim 5, it is not understood what it means to have “wherein the vibration expectation section is set as some of a RPM band in the preset control logic.”  It is unclear if this limitation defines the vibration expectation section to comprise an RPM band or some part of an RPM band.
Claims 7 and 8 recite the limitation "the middle spin RPM."  There is insufficient antecedent basis for this limitation in the claims.
Claims 7 and 8 define the “vibration expectation section” to comprise a different RPM band than claim 6, from which they depend.  It is unclear if the claims are defining the vibration expectation section to further comprise the different RPM bands.
Claim 11 recites “output a compensating variable for a main-spinning entry success rate” which is not understood.  It is unclear if this redefines the compensating variable from a variable which is reflected in the request RPM to a variable which is merely an odds for success, 
Claim 13 recites the limitation "the same inputs."  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is not understood because it is unclear what it means to have an improved compensating variable.  It is unclear if this refers to an updated compensating variable after learning occurs.  It is unclear if the claims require both the original compensating variable and an updated compensating variable.
Claim 13 recites the limitation "the learning."  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the same input."  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the learning."  There is insufficient antecedent basis for this limitation in the claim because there are plural previously recited learnings.
Claim 17 recites the limitation "the learning result."  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the dry-spin cycle preset control logic."  There is insufficient antecedent basis for this limitation in the claim.
The term "more strict" in claim 19 is a relative term which renders the claim indefinite.  The term “more strict" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 19 is not understood because it applies to an RPM band of the expectation section when the “RPM band becomes high,” but also appears to apply “when the RPM band is lower.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 4-8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2020/0248357).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Koo discloses a washing machine comprising: a case that defines an exterior design (1); a tub provided in the case and configured to hold wash water (3); a drum rotatably mounted in the tub and configured to accommodate a processing object (4); a vibration sensor configured to output a factor of a current vibration result for sensing a vibration value of the tub (76; paragraphs 76, 77); a motor configured to drive the drum to 
Koo does not expressly disclose the vibration sensor is provided in the tub; however, this is considered to be a mere rearrangement of parts which is established as being obvious to a PHOSITA.  MPEP 2144.04 (IV) (C) – Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Koo, and to have wherein the vibration sensor is provided in the tub, and the results would be predictable.
Claims 2, 4-8 and 10 are considered to be met by modified Koo, which results in: wherein the preset control logic is defined as changes of the request RPM when time passes to perform a main-spinning at a main-spinning RPM by accelerating a drum rotation from a start of the drum rotation to a main-spinning RPM (Figure 4: T1 to T7); a re-start of the preset control logic is defined to pause the drum and re-perform the preset control logic (paragraph 161); the vibration expectation section is set as some of a RPM band in the preset control logic (T4); the vibration expectation section comprises a middle spin RPM acceleration section in 
Regarding claim 20, Koo is relied upon as above, but does not expressly disclose a gyro-sensor configured to sense and output a 3-axis linear displacement and a 3-axis angular displacement that are generated by the vibration that occurs along the rotation of the drum, wherein the vibration result factor may include an output value from the gyro-sensor.  Rather, Koo discloses a vibration sensor (76) to detect vibration generation in the water storage tank and may be provided at one point of the washing machine or at one point of the water storage tank (paragraphs 76-77).  The Examiner takes official notice that a gyro-sensor as claimed is well-known in the art.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Koo, and to have a gyro-sensor configured to sense and output a 3-axis linear displacement and a 3-axis angular displacement that are generated by the vibration that occurs along the rotation of the drum, wherein the vibration result factor may include an output value from the gyro-sensor, and there would be no unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711